

EXHIBIT 10.13
DARDEN RESTAURANTS, INC.
2015 OMNIBUS INCENTIVE PLAN


FY [___] NONQUALIFIED STOCK OPTION AWARD AGREEMENT


This Nonqualified Stock Option Award Agreement (the “Agreement”) is between
Darden Restaurants, Inc., a Florida corporation (the “Company” or
“Corporation”), and you, a person notified by the Company and identified in the
Company’s records, as the recipient of a Nonqualified Stock Option grant during
the Company’s fiscal year [___]. This Agreement is effective as of the Grant
Date communicated to you and set forth in the Company’s records.
The Company desires to provide you with an opportunity to purchase shares of
Stock, as provided in this Agreement in order to carry out the purpose of the
Company’s 2015 Omnibus Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.
Grant of Option.

The Company hereby grants to you, effective as of the Grant Date, an Option to
purchase all or any part of the aggregate number of shares of Stock communicated
to you and set forth in the Company’s records, on the terms and conditions
contained in such communication, this Agreement and the Plan. The Option is not
intended to be an incentive stock option within the meaning of Section 422 of
the Code.
2.
Option Price.

The Option Price of the shares of Stock subject to the Option shall be the
purchase price per share communicated to you and set forth in the Company’s
records.
3.
Term of Option and Exercisability.

The term of the Option shall be for a period of ten years from the Grant Date,
terminating at the close of business on the expiration date communicated to you
and set forth in the Company’s records (the “Expiration Date”) or such shorter
period as is prescribed in Sections 4, 5 and 6 of this Agreement. The Option
shall become exercisable, or vest, on [vesting schedule variable], subject to
the provisions of Sections 4, 5 and 6 of this Agreement. To the extent the
Option is exercisable, you may exercise it in whole or in part, at any time, or
from time to time, prior to the termination of the Option.
4.
Effect of Termination of Employment.

(a)
If you cease to be employed by the Company or an Affiliate, any portion of the
Option that was not vested on the date of your termination of employment shall
be forfeited and any portion of the Option that was vested on the date of your
termination of employment may be exercised until the earlier of (x) the
Expiration


1



--------------------------------------------------------------------------------



Date and (y) the date that is three months after the date of your termination of
employment, except that:
(i)
If, within two years after the date of a consummation of a Change in Control
that occurs after the Grant Date, the Company terminates your employment for any
reason other than for Cause, death or Disability, or you terminate employment
for Good Reason, the Option shall become immediately exercisable in full and the
Option shall expire on the earlier of (i) the Expiration Date and (ii) the date
that is five years after the date of your termination of employment.

(ii)
If the Company or an Affiliate terminates your employment involuntarily and not
for Cause, and your combined age and years of service with the Company or an
Affiliate (pursuant to the method for crediting service under the Darden Savings
plan) equal at least 70, then (A) any portion of the Option that has not vested
as of the date of your termination of employment shall vest on a pro rata basis
and become immediately exercisable, based on the number of full months of
employment completed from the Grant Date to the date of your termination of
employment divided by the number of full months in the vesting period for any
unvested portion of the Option, (B) any portion of the Option that has not
vested pursuant to the foregoing provisions shall be forfeited and (C) any
portion of the Option that has vested (including any portion of the Option that
has vested pursuant to the foregoing provisions) may be exercised until the
earlier of (x) the Expiration Date and (y) the date that is five years after the
date of your termination of employment;

(iii)
[If you retire on or after age 65 with five years of service with the Company or
an Affiliate (pursuant to the method for crediting service under the Darden
Savings plan) (“Normal Retirement”), the Option shall become immediately
exercisable in full and may be exercised until the Expiration Date;]

(iv)
[If you retire on or after age 55 with ten years of service with the Company or
an Affiliate (pursuant to the method for crediting service under the Darden
Savings plan) but before Normal Retirement (“Early Retirement”), then (A) any
portion of the Option that has not vested as of the date of your Early
Retirement shall vest on a pro rata basis and become immediately exercisable,
based on the number of full months of employment completed from the Grant Date
to the date of your Early Retirement divided by the number of full months in the
vesting period for any unvested portion of the Option, (B) any portion of the
Option that has not vested pursuant to the foregoing provisions shall be
forfeited and (C) any portion of the Option that has vested (including any
portion of the Option that has vested pursuant to the foregoing provisions) may
be exercised until the earlier of (x) the Expiration Date and (y) the date that
is five years after the date of your Early Retirement;]


2



--------------------------------------------------------------------------------



(v)
If you die while employed by the Company or an Affiliate, the Option shall
become immediately exercisable in full and may be exercised until the earlier of
(x) the Expiration Date and (y) the date that is five years after the date of
your death. The Option may be exercised by your personal representative or the
administrators of your estate or by any Person or Persons to whom the Option has
been transferred by will or the Applicable Laws of descent and distribution; or

(vi)
If you become Disabled (as defined below) while employed by the Company or an
Affiliate, the Option shall become immediately exercisable in full as of the
Disability Date (as defined below) and may be exercised until the earlier of
(x) the Expiration Date and (y) the date that is five years after the date on
which the Committee administering the Plan makes the determination that you are
Disabled (the “Disability Date”). The Option may be exercised by your personal
representative. For purposes of this Agreement, “Disabled” or “Disability” means
you have a disability due to illness or injury which is expected to be permanent
in nature and which prevents you from performing the material duties required by
your regular occupation, all as determined by the Committee administering the
Plan.

(b)
For purposes of this Agreement, “Good Reason” means:

(i)
without your express written consent, (a) the assignment to you of any duties
inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (b) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or

(ii)
a material reduction in your base salary, target annual bonus opportunity,
long-term incentive opportunity or aggregate employee benefits as in effect
immediately prior to the date of the consummation of a Change in Control, other
than (a) an inadvertent failure remedied by the Company promptly after receipt
of notice thereof given by you or (b) with respect to aggregate employee
benefits only, any such failure resulting from an across-the-board reduction in
employee benefits applicable to all similarly situated employees of the Company
generally.

You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following the occurrence of an
event described above in clauses (i) or (ii) shall not affect your ability to
terminate employment for Good Reason and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s

3



--------------------------------------------------------------------------------



entitlement to accelerated vesting of the Option as provided hereunder upon a
termination of employment for Good Reason.
5.
Restrictive Covenants.

(a)
Non-Disclosure.

(iii)
During the course of your employment, before and after the execution of this
Agreement, and as consideration for the restrictive covenants entered into by
you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under Applicable Law) and
confidential or proprietary information, which includes the following, whether
in physical or electronic form: (1) data and compilations of data related to
Business Opportunities (as defined below), (2) computer software, hardware,
network and internet technology utilized, modified or enhanced by the Company or
by you in furtherance of your duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (collectively, “Confidential Information”). “Business
Opportunities” means all ideas, concepts or information received or developed
(in whatever form) by you concerning any business, transaction or potential
transaction that constitutes or may constitute an opportunity for the Company to
earn a fee or income, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. Confidential
Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by you without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.


4



--------------------------------------------------------------------------------



(iv)
All Confidential Information, Trade Secrets, and all physical and electronic
embodiments thereof are confidential and are and will remain the sole and
exclusive property of the Company. During the term of your employment with the
Company and for a period of five (5) years following the termination of your
employment with the Company for any reason, with or without Cause, and upon the
initiative of either you or the Company, you agree that you shall protect any
such Confidential Information and Trade Secrets and shall not, except in
connection with the performance of your remaining duties for the Company, use,
disclose or otherwise copy, reproduce, distribute or otherwise disseminate any
such Confidential Information or Trade Secrets, or any physical or electronic
embodiments thereof, to any third party; provided, however, that you may make
disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event you will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests.

(v)
Upon request by the Company and, in any event, upon termination of your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company.

(vi)
Nothing contained herein shall be in derogation or a limitation of the rights of
the Company to enforce its rights or your duties under the Applicable Law
relating to Trade Secrets.

(b)
Non-Competition. You agree that, while employed by the Company and for a period
of twenty-four (24) months following the termination of your employment with the
Company for any reason, with or without Cause, whether upon the initiative of
either you or the Company (the “Restricted Period”), you will not provide or
perform the same or substantially similar services that you provided to the
Company, on behalf of any Direct Competitor (as defined below), directly (i.e.,
as an officer or employee) or indirectly (i.e., as an independent contractor,


5



--------------------------------------------------------------------------------



consultant, advisor, board member, agent, shareholder, investor, joint venturer,
or partner), anywhere within the United States of America (the “Territory”).
“Direct Competitor” means any individual, partnership, corporation, limited
liability company, association, or other group, however organized, who competes
with the Company in the full service restaurant business.
(i)
If you are a resident of California and subject to its laws, the restrictions
set forth in Section 5(b) above shall not apply to you.

(ii)
Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.

(c)
Non-Solicitation. You agree that you shall not at any time during your
employment with the Company and during the Restricted Period, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
encourage or cause any of the Company’s vendors, suppliers, licensees, or other
Persons with whom the Company has a contractual relationship and with whom you
have had Material Contact (as defined below) during the last two years of your
employment with the Company, to cease doing business with the Company or to do
business with a Direct Competitor. “Material Contact” means contact between you
and a Person: (1) with whom or which you dealt on behalf of the Company;
(2) whose dealings with the Company were coordinated or supervised by you;
(3) about whom you obtained Confidential Information in the ordinary course of
business as a result of your association with the Company; or (4) who receives
products or services authorized by the Company, the sale or provision of which
results or resulted in compensation, commission, or earnings for you within two
years prior to the date of the termination of your employment with the Company.

(d)
Non-Recruitment. You agree that during the course of your employment with the
Company and during the Restricted Period, you will not, on behalf of yourself or
any other Person, directly or by assisting others, solicit, induce, persuade, or
encourage, or attempt to solicit, induce, persuade, or encourage, any individual
employed by the Company, with whom you have worked, to terminate such employee’s
position with the Company, whether or not such employee is a full-time or
temporary employee of the Company and whether or not such employment is pursuant
to a written agreement, for a determined period, or at will. The provisions of
this Section 5(d) shall only apply to those individuals employed by the Company
at the time of solicitation or attempted solicitation. If you are a resident of
California and subject to its laws, the restrictions set forth in Section 5(c)
above and this Section 5(d) shall be limited to apply only where you use or
disclose Confidential Information or Trade Secrets when engaging in the
restricted activities.


6



--------------------------------------------------------------------------------



(e)
Acknowledgements. You acknowledge that the Company is in the business of
marketing, developing and establishing its restaurant brands and concepts on a
nationwide basis and that the Company makes substantial investments and has
established substantial goodwill associated with its restaurant brands and
concepts, supplier relationships and marketing programs throughout the United
States. You therefore acknowledge that the Territory in which the Company’s
business is conducted is, at the very least, throughout the United States. You
further acknowledge and agree that it is fair and reasonable for the Company to
take steps to protect its Confidential Information, Trade Secrets, good will,
business relationships, employees, economic advantages, and/or other legitimate
business interests from the risk of misappropriation of or harm to its
Confidential Information, Trade Secrets, good will, business relationships,
employees, economic advantages, and/or other legitimate business interests. You
acknowledge that the consideration, including this Agreement, continued
employment, specialized training, and the Confidential Information and Trade
Secrets provided to you, gives rise to the Company’s interest in restraining you
from competing with the Company and that any limitations as to time, geographic
scope and scope of activity to be restrained are reasonable and do not impose a
greater restraint than is necessary to protect Company’s Confidential
Information, Trade Secrets, good will, business relationships, employees,
economic advantages, and/or other legitimate business interests, and will not
prevent you from earning a livelihood.

(f)
Survival of Covenants. The provisions and restrictive covenants in this Section
5 of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section 5. You further agree
to notify all future persons, or businesses, with which you become affiliated or
employed by, of the provisions and restrictions set forth in this Section 5,
prior to the commencement of any such affiliation or employment.

(g)
Injunctive Relief. You acknowledge that if you breach or threaten to breach any
of the provisions of this Agreement, your actions will cause irreparable harm
and damage to the Company which cannot be compensated by damages alone.
Accordingly, if you breach or threaten to breach any of the provisions of this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief. The existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of your agreements under this
Agreement.

(h)
Forfeiture. In the event that you violate the terms of this Section 5, you
understand and agree that in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to the
Award under this Agreement, whether vested or unvested, shall be forfeited and
extinguished.


7



--------------------------------------------------------------------------------



6.
Financial Restatements.

This Section 6 only applies to you if at any time you were or are designated as
an executive officer of the Company. Notwithstanding the provisions of Sections
3, 5 and 7 of this Agreement, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee administering the Plan
determines that you have knowingly participated in such fraud, then the
Committee may, in its sole and absolute discretion, at any time within two years
following such restatement, require you to, and you shall immediately upon
notice of such Committee determination, return to the Company any shares of
Stock received by you or your personal representative from the exercise of the
Option and pay to the Company in cash the amount of any proceeds received by you
or your personal representative from the disposition or transfer of, and any
dividends or other distributions of cash or property received by you or your
personal representative with respect to, any shares of Stock received by you or
your personal representative from the exercise of the Option, in each case
during the period commencing two years before the beginning of the restated
financial period and ending on the date of such Committee determination. In
addition, any portion of the Option that is not vested on the date that the
Committee makes such determination shall be immediately and irrevocably
forfeited and any portion of the Option that is vested on such date shall
immediately cease to be exercisable and shall be immediately and irrevocably
forfeited. Notwithstanding anything to the contrary in this Section 6, the
Committee shall have the authority and discretion to make any determination
regarding the specific implementation of this Section 6 with respect to you.
7.
Method of Exercising Option.

(a)
Subject to the terms and conditions of this Agreement, you may exercise your
Option by following the procedures established by the Company from time to time.
In addition, you may exercise your Option by written notice to the Company as
provided in Section 10 of this Agreement that states (i) your election to
exercise the Option, (ii) the Grant Date of the Option, (iii) the Option Price
of the shares of Stock subject to the Option, (iv) the number of shares of Stock
as to which the Option is being exercised, (v) the manner of payment and
(vi) the manner of payment for any income tax withholding amount. The notice
shall be signed by you or the Person or Persons exercising the Option. The
notice shall be accompanied by payment in full of the Option Price for all
shares of Stock designated in the notice. To the extent that the Option is
exercised after your death or the Disability Date, the notice of exercise shall
also be accompanied by appropriate proof of the right of such Person or Persons
to exercise the Option.

(b)
Payment of the Option Price shall be made to the Company through one or a
combination of the following methods:

(i)
cash, in United States currency (including check, draft, money order or wire
transfer made payable to the Company);

(ii)
delivery (either actual delivery or by attestation) of shares of Stock acquired
by you more than six months prior to the date of exercise having a Fair Market
Value on the date of exercise equal to the Option Price. You shall represent and
warrant in writing that you are the owner of the shares


8



--------------------------------------------------------------------------------



of Stock so delivered, free and clear of all liens, encumbrances, security
interests and restrictions, and you shall duly endorse in blank all certificates
delivered to the Company;
(iii)
to the extent permitted by Applicable Laws and the Company, delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
the Option Price; or

(iv)
with the consent of the Company, by having the Company withhold the number of
shares of Stock that would otherwise be issuable in an amount equal in value to
the Option Price.

8.
Taxes.

(a)
You acknowledge that you will consult with your personal tax adviser regarding
the income tax consequences of exercising the Option or any other matters
related to this Agreement. If you are employed by the Company or an Affiliate,
in order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.

(b)
In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the exercise of the Option by (i)
delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), (ii) having the Company withhold a portion
of the shares of Stock otherwise to be delivered upon exercise of the Option
having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Company shares of Stock having a Fair Market Value equal to
the amount of such taxes. The Company will not deliver any fractional share of
Stock but will pay, in lieu thereof, the Fair Market Value of such fractional
share. Your election must be made on or before the date that the amount of tax
to be withheld is determined. The maximum number of shares of Stock that may be
withheld to satisfy any applicable tax withholding obligations arising from the
exercise of the Option may not exceed such number of shares of Stock having a
Fair Market Value equal to the minimum statutory amount required by the Company
to be withheld and paid to any federal, state, or local taxing authority with
respect to such exercise, or such greater amount as may be permitted under
applicable accounting standards.

9.
Adjustments.

In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Stock,
other securities or other property),

9



--------------------------------------------------------------------------------



recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
or other securities of the Company, issuance of warrants or other rights to
purchase shares or other securities of the Company or other similar corporate
transaction or event affects the shares of Stock covered by the Option such that
an adjustment is determined by the Committee administering the Plan to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
in its sole discretion, adjust any or all of the number and type of the shares
covered by the Option and the Option Price of the Option.
10.
General Provisions.

(a)
Interpretations. This Agreement is subject in all respects to the terms of the
Plan. A copy of the Plan is available upon your request. Terms used herein which
are defined in the Plan shall have the respective meanings given to such terms
in the Plan, unless otherwise defined herein. In the event that any provision of
this Agreement is inconsistent with the terms of the Plan, the terms of the Plan
shall govern. Any question of administration or interpretation arising under
this Agreement shall be determined by the Committee administering the Plan, and
such determination shall be final, conclusive and binding upon all parties in
interest.

(b)
No Rights as a Shareholder. Neither you nor your legal representatives shall
have any of the rights and privileges of a shareholder of the Company with
respect to the shares of Stock subject to the Option unless and until such
shares are issued upon exercise of the Option.

(c)
No Right to Employment. Nothing in this Agreement or the Plan shall be construed
as giving you the right to be retained as an employee of the Company or any
Affiliate. In addition, the Company or an Affiliate may at any time dismiss you
from employment, free from any liability or any claim under this Agreement,
unless otherwise expressly provided in this Agreement.

(d)
Option Not Transferable. Except as otherwise provided by the Plan or by the
Committee administering the Plan, the Option shall not be transferable other
than by will or by the laws of descent and distribution and the Option shall be
exercisable during your lifetime only by you or, if permissible under Applicable
Law, by your guardian or legal representative. The Option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance of the Option shall be void and
unenforceable against the Company or any Affiliate.

(e)
Reservation of Shares. The Company shall at all times during the term of the
Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.

(f)
Securities Matters. The Company shall not be required to deliver any shares of
Stock until the requirements of any federal or state securities or other laws,
rules


10



--------------------------------------------------------------------------------



or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.
(g)
Headings. Headings are given to the sections and subsections of this Agreement
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Agreement or any provision hereof.

(h)
Arbitration. Except for injunctive relief as set forth herein, the parties agree
that any dispute between the parties regarding this Agreement shall be submitted
to binding arbitration in Orlando, Florida pursuant to the Darden dispute
resolution program.

(i)
Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of Florida (without giving effect to the conflict of law
principles thereof). Subject to Section 10(h) hereof, you agree that the state
and federal courts of Florida shall have jurisdiction over any litigation
between you and the Company regarding this Agreement, and you expressly submit
to the exclusive jurisdiction and venue of the federal and state courts sitting
in Orange County, Florida.

(j)
Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

Darden Restaurants, Inc.
                Supervisor, Stock Compensation Plans
                1000 Darden Center Drive
                Orlando, FL 32837
(k)
Award Agreement and Related Documents. This Nonqualified Stock Option Award
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Nonqualified Stock Option grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF
THE TERMS OF THIS AGREEMENT, INCLUDING SPECIFICALLY THE RESTRICTIVE COVENANTS,
BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE
MORGAN STANLEY SMITH BARNEY WEBSITE WITHIN 60 DAYS OF THE DATE OF GRANT;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS DATE.
FAILURE TO ACCEPT THE REFERENCED TERMS AND TO EXCUTE THIS AGREEMENT
ELECTRONICALLY WILL PRECLUDE YOU FROM RECEIVING YOUR STOCK OPTION GRANT. In
connection with your Nonqualified Stock Option grant and this Agreement, the
following additional documents were made available to you electronically, and
paper copies are available on request directed to the Company’s Compensation
Department: (i) the Plan; and (ii) a Prospectus relating to the Plan.


11

